UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811 - 03940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 12/31/16 The following N-CSR relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Active MidCap Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Active MidCap Fund ANNUAL REPORT December 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 22 Report of Independent Registered Public Accounting Firm 32 Important Tax Information 33 Information About the Renewal of the Fund’s Management Agreement 34 Board Members Information 37 Officers of the Fund 40 FOR MORE INFORMATION Back Cover Dreyfus Active MidCap Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus Active MidCap Fund, covering the 12-month period from January 1, 2016 through December 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds advanced over 2016 despite bouts of market volatility stemming from various economic and political developments. In January, stocks declined sharply and long-term interest rates fell in response to sluggish global economic growth, falling commodity prices, and worries following the first increase in short-term U.S. interest rates in nearly a decade. However, equities began a sustained rebound in February when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies, and commodity prices recovered. After a bout of volatility in June stemming from the United Kingdom’s referendum to leave the European Union, stocks generally continued to climb over the summer. Stock prices moderated in advance of U.S. elections, but markets subsequently rallied to new highs in anticipation of changes in U.S. fiscal and tax policies. In the bond market, yields of high-quality government bonds moved lower over much of the reporting period amid robust investor demand for current income, but yields surged higher after the election due to expectations of rising interest rates. Corporate-backed bonds fared especially well in this environment. The transition to a new U.S. president and ongoing global economic headwinds suggest that volatility may persist in the financial markets. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges. Consequently, selectivity seems likely to be an important determinant of investment success in 2017. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation January 17, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2016 through December 31, 2016, as provided by C. Wesley Boggs, William S. Cazalet, CAIA, and Ronald P. Gala, CFA, Portfolio Managers Market and Fund Performance Overview For the 12-month period ended December 31, 2016, Dreyfus Active MidCap Fund’s Class A shares achieved a total return of 8.81%, Class C shares returned 7.90%, Class I shares returned 9.02%, and Class Y shares returned 9.18%. 1 In comparison, the fund’s benchmark, the Russell Midcap ® Index (the “Index”), achieved a total return of 13.80% for the same period. 2 Midcap stocks achieved solid returns in 2016 on the strength of positive economic growth and expectations of changing U.S. fiscal, tax, and regulatory policies under a new presidential administration. The fund lagged the Index, mainly due to security selection shortfalls in the energy, information technology, and financials sectors. The Fund’s Investment Approach The fund seeks to maximize capital appreciation by investing in midsize companies, as represented by the Index. In pursuing this goal, we apply a systematic, quantitative investment approach designed to identify and exploit relative misvaluations primarily within mid-cap stocks in the U.S. stock market. We use a proprietary valuation model that identifies and ranks stocks to construct the fund's portfolio. We construct the fund’s portfolio through a systematic structured approach, focusing on stock selection as opposed to making proactive decisions as to industry or sector exposure. Within each sector and style subset, the fund overweights the most attractive stocks and underweights or zero weights the stocks that have been ranked least attractive. The fund typically will hold between 100 and 250 securities. Economic and Political Developments Drove Equity Markets U.S. stocks across all capitalization ranges moved sharply lower over the opening weeks of 2016 due to weakening commodity prices, disappointing global economic data, and higher short-term U.S. interest rates. However, equities began a dramatic recovery in February and rallied through the spring in response to rebounding commodity prices, global monetary easing, and indications that additional U.S. rate increases would be delayed. The market’s advance faltered in June over concerns regarding the United Kingdom’s referendum to leave the European Union, but the decline proved short lived. By early July, the market had regained most of its lost ground, and encouraging U.S. economic data helped the Index advance further over the summer. Midcap stocks gave back some of their previous gains in October when investors became more cautious ahead of the presidential election. After the election, midcap stocks again rallied strongly, and the Index achieved record highs as investors anticipated higher government spending, lower corporate taxes, and a less stringent regulatory environment. For the reporting period overall, midcap stocks generally produced higher returns than large-cap stocks, but midcap stocks underperformed their small-cap counterparts, on average. 3 DISCUSSION OF FUND PERFORMANCE (continued) Stock Selection Produced Mixed Results Although the fund participated significantly in its Index’s gains, relative performance was dampened by some disappointing security selections as well as an underweight to the rebounding energy sector. Oil refiner and fertilizer producer CVR Energy encountered industrywide challenges in both of its major business units. An underweighted position in the information technology sector prevented the fund from participating more fully in its advance, and results were further dampened by lack of exposure to visual computing specialist NVIDIA. In contrast, the fund held voice recognition software developer Nuance Communications, which lost value when its management revised downward the company’s future earnings expectations. In the financials sector, security selection shortfalls among banks and capital markets hurt relative performance, as did an underweight to banks. The fund achieved better relative results from our stock selection in the health care and consumer discretionary sectors, where a diverse group of companies fared well. Among insurers, Unum Group and Lincoln National produced higher-than-expected earnings and better sales results than many of their industry peers. Among individual stocks, shipbuilder Huntington Ingalls Industries was the fund’s top performer for 2016 on the strength of an encouraging earnings forecast and the company’s planned expansion into new services. Steelmaker Nucor reported strong quarterly earnings and higher profit margins, and the stock benefited from expectations of rising federal infrastructure spending. Maintaining a Disciplined Investment Process As of the reporting period’s end, our quantitative models have continued to identify what we believe are attractive investment opportunities across a broad spectrum of midcap companies and industry groups. Indeed, recent bouts of volatility have provided opportunities to purchase the stocks of companies ranked highly by our process. When the fund’s holdings reach what we perceive to be fuller valuations, we expect to replace them with high-quality companies that display then-currently attractive valuations in our model. In addition, we continue to maintain a broadly diversified portfolio. January 17, 2017 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of midcap companies often experience sharper price fluctuations than stocks of large-cap companies. ¹ Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions, in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. ² Source: Lipper Inc. —The Russell Midcap ® Index is a widely accepted, unmanaged index of medium-cap stock market performance. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Active MidCap Fund Class A shares, Class C shares, Class I shares and Class Y shares and the Russell Midcap ® Index (the “Index”). † Source: Lipper Inc. †† The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 9/1/15 (the inception date for Class Y shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and Class Y shares of Dreyfus Active MidCap Fund on 12/31/06 to a $10,000 investment made in the Index on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index is a widely accepted, unmanaged index of medium-cap stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 12/31/16 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 1/29/85 2.55% 13.96% 4.32% without sales charge 1/29/85 8.81% 15.32% 4.94% Class C shares with applicable redemption charge † 11/27/02 6.90% 14.34% 4.07% without redemption 11/27/02 7.90% 14.34% 4.07% Class I shares 11/27/02 9.02% 15.54% 4.98% Class Y shares 9/1/15 9.18% 15.59% †† 5.00% †† Russell Midcap ® Index 13.80% 14.72% 7.86% Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class Y shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 9/1/15 (the inception date for Class Y shares). 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Active MidCap Fund from January 1, 2016 to December 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.14% for Class A, 1.98% for Class C, .92% for Class I and .78% Class Y, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 7 STATEMENT OF INVESTMENTS December 31, 2016 Common Stocks - 99.7% Shares Value ($) Automobiles & Components - 3.0% Lear 72,850 9,643,154 Visteon 108,725 8,734,966 Banks - 1.4% Cathay General Bancorp 126,815 4,822,774 First Horizon National 195,090 3,903,751 Capital Goods - 11.5% BWX Technologies 215,960 8,573,612 Curtiss-Wright 31,205 3,069,324 HD Supply Holdings 236,535 a 10,055,103 Huntington Ingalls Industries 48,995 9,024,389 Ingersoll-Rand 119,460 b 8,964,278 Lennox International 51,280 b 7,854,558 Owens Corning 168,555 8,690,696 Spirit AeroSystems Holdings, Cl. A 149,575 8,727,701 Toro 42,040 2,352,138 United Rentals 15,305 a 1,615,902 USG 40,450 a,b 1,168,196 Consumer Durables & Apparel - 4.0% Brunswick 174,915 9,539,864 D.R. Horton 108,530 2,966,125 Michael Kors Holdings 92,525 a 3,976,724 Tempur Sealy International 115,085 a,b 7,858,004 Consumer Services - 2.6% Darden Restaurants 119,460 8,687,131 Wyndham Worldwide 97,295 7,430,419 Diversified Financials - 5.3% Affiliated Managers Group 29,120 a 4,231,136 Ameriprise Financial 57,840 6,416,770 Eaton Vance 120,850 5,061,198 Moody's 97,295 9,172,000 SEI Investments 43,830 2,163,449 8 Common Stocks - 99.7% (continued) Shares Value ($) Diversified Financials - 5.3% (continued) Synchrony Financial 148,380 5,381,743 Energy - 5.6% Devon Energy 86,565 3,953,424 FMC Technologies 194,000 a 6,892,820 Newfield Exploration 106,740 a 4,322,970 ONEOK 86,265 4,952,474 Tesoro 72,250 6,318,262 World Fuel Services 177,300 8,139,843 Food & Staples Retailing - .5% Sprouts Farmers Markets 173,925 a,b Food, Beverage & Tobacco - 6.5% Campbell Soup 74,240 4,489,293 ConAgra Foods 203,340 8,042,097 Hormel Foods 98,885 3,442,187 Ingredion 44,725 5,588,836 J.M. Smucker 39,950 5,115,997 Lamb Weston Holdings 67,780 2,565,473 Tyson Foods, Cl. A 166,570 10,274,038 Health Care Equipment & Services - 5.6% AmerisourceBergen 45,220 3,535,752 Cerner 33,990 a 1,610,106 Cigna 18,285 2,439,036 Edwards Lifesciences 3,380 a 316,706 Hologic 226,200 a 9,075,144 Teleflex 49,495 7,976,119 WellCare Health Plans 66,985 a 9,182,304 Household & Personal Products - .8% Church & Dwight 111,410 Insurance - 3.8% Aon 36,870 4,112,111 Hartford Financial Services Group 36,475 1,738,034 Lincoln National 121,545 8,054,787 Unum Group 209,900 9,220,907 9 STATEMENT OF INVESTMENTS (continued) Common Stocks - 99.7% (continued) Shares Value ($) Materials - 7.5% Cabot 74,240 3,752,090 Celanese, Ser. A 114,095 8,983,840 Commercial Metals 40,150 874,467 Crown Holdings 82,785 a 4,352,007 Nucor 158,615 9,440,765 Owens-Illinois 104,255 a 1,815,080 Reliance Steel & Aluminum 114,195 9,083,070 Steel Dynamics 57,045 2,029,661 Worthington Industries 115,285 5,469,120 Media - 1.4% Omnicom Group 102,765 Pharmaceuticals, Biotechnology & Life Sciences - 7.0% Agilent Technologies 127,710 5,818,468 Bruker 123,735 2,620,707 Charles River Laboratories International 67,185 a 5,118,825 Illumina 2,290 a 293,212 Mettler-Toledo International 18,745 a 7,845,907 PerkinElmer 28,225 1,471,934 Quintiles IMS Holdings 67,580 a 5,139,459 United Therapeutics 69,070 a,b 9,906,710 Zoetis 82,490 4,415,690 Real Estate - 6.6% General Growth Properties 318,425 c 7,954,256 Host Hotels & Resorts 380,145 c 7,161,932 Kilroy Realty 118,565 c 8,681,329 Lamar Advertising, Cl. A 88,155 c 5,927,542 Macerich 38,265 c 2,710,693 Mid-America Apartment Communities 40,504 c 3,966,152 Piedmont Office Realty Trust, Cl. A 174,815 c 3,655,382 Prologis 10,040 c 530,012 Retailing - 6.1% Best Buy 66,490 b 2,837,128 Big Lots 144,805 b 7,270,659 Burlington Stores 38,860 a 3,293,385 Dollar General 64,900 4,807,143 Foot Locker 114,690 b 8,130,374 10 Common Stocks - 99.7% (continued) Shares Value ($) Retailing - 6.1% (continued) Nordstrom 40,845 b 1,957,701 O'Reilly Automotive 28,455 a 7,922,157 The Michaels Companies 42,935 a 878,021 Semiconductors & Semiconductor Equipment - .3% KLA-Tencor 12,520 985,074 Synaptics 2,985 a,b 159,936 Xilinx 9,145 552,084 Software & Services - 9.6% Activision Blizzard 49,695 1,794,486 ANSYS 11,825 a 1,093,694 Citrix Systems 109,025 a 9,737,023 DST Systems 22,165 2,374,980 Electronic Arts 69,865 a 5,502,567 Fiserv 96,005 a 10,203,411 Mentor Graphics 31,505 1,162,219 NeuStar, Cl. A 62,910 a,b 2,101,194 Nuance Communications 502,685 a 7,490,006 Paychex 48,100 2,928,328 Red Hat 60,425 a 4,211,622 Vantiv, Cl. A 36,475 a 2,174,640 VeriSign 100,775 a,b 7,665,954 Technology Hardware & Equipment - 2.5% CommScope Holding 71,060 a 2,643,432 Motorola Solutions 116,180 9,630,160 NCR 80,205 a 3,253,115 Telecommunication Services - 1.3% CenturyLink 323,395 b Transportation - 1.9% CH Robinson Worldwide 42,435 b 3,108,788 Southwest Airlines 170,245 8,485,011 Utilities - 4.9% AES 93,620 1,087,864 FirstEnergy 255,915 7,925,688 Great Plains Energy 289,605 7,920,697 11 STATEMENT OF INVESTMENTS (continued) Common Stocks - 99.7% (continued) Shares Value ($) Utilities - 4.9% (continued) MDU Resources Group 312,365 8,986,741 NiSource 20,275 448,889 PPL 98,985 3,370,439 Total Common Stocks (cost $509,075,125) Other Investment - .4% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $2,315,125) 2,315,125 d Investment of Cash Collateral for Securities Loaned - 4.1% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $25,320,016) 25,320,016 d Total Investments (cost $536,710,266) 104.2% Liabilities, Less Cash and Receivables (4.2%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At December 31, 2016, the value of the fund’s securities on loan was $51,017,825 and the value of the collateral held by the fund was $52,358,886, consisting of cash collateral of $25,320,016 and U.S. Government & Agency securities valued at $27,038,870. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. 12 Portfolio Summary (Unaudited) † Value (%) Capital Goods 11.5 Software & Services 9.6 Materials 7.5 Pharmaceuticals, Biotechnology & Life Sciences 7.0 Real Estate 6.6 Food, Beverage & Tobacco 6.5 Retailing 6.1 Energy 5.6 Health Care Equipment & Services 5.6 Diversified Financials 5.3 Utilities 4.9 Money Market Investments 4.5 Consumer Durables & Apparel 4.0 Insurance 3.8 Automobiles & Components 3.0 Consumer Services 2.6 Technology Hardware & Equipment 2.5 Transportation 1.9 Banks 1.4 Media 1.4 Telecommunication Services 1.3 Household & Personal Products .8 Food & Staples Retailing .5 Semiconductors & Semiconductor Equipment .3 † Based on net assets. See notes to financial statements. 13 STATEMENT OF ASSETS AND LIABILITIES December 31, 2016 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $51,017,825)—Note 1(b): Unaffiliated issuers 509,075,125 609,207,276 Affiliated issuers 27,635,141 27,635,141 Cash 97,211 Dividends and securities lending income receivable 1,039,171 Receivable for shares of Common Stock subscribed 205,255 Prepaid expenses 34,478 638,218,532 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 588,355 Liability for securities on loan—Note 1(b) 25,320,016 Payable for shares of Common Stock redeemed 809,352 Accrued expenses 142,902 26,860,625 Net Assets ($) 611,357,907 Composition of Net Assets ($): Paid-in capital 504,274,873 Accumulated undistributed investment income—net 1,569,092 Accumulated net realized gain (loss) on investments 5,381,791 Accumulated net unrealized appreciation (depreciation) on investments 100,132,151 Net Assets ($) 611,357,907 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 519,763,139 10,803,184 80,790,486 1,098 Shares Outstanding 8,721,070 194,257 1,347,228 18.30 Net Asset Value Per Share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended December 31, 2016 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 9,737,663 Affiliated issuers 21,653 Income from securities lending—Note 1(b) 141,830 Total Income 9,901,146 Expenses: Management fee—Note 3(a) 4,277,969 Shareholder servicing costs—Note 3(c) 1,798,901 Distribution fees—Note 3(b) 71,521 Professional fees 66,122 Registration fees 65,683 Directors’ fees and expenses—Note 3(d) 51,908 Prospectus and shareholders’ reports 48,134 Custodian fees—Note 3(c) 47,569 Loan commitment fees—Note 2 12,295 Interest expense—Note 2 170 Miscellaneous 28,526 Total Expenses 6,468,798 Less—reduction in fees due to earnings credits—Note 3(c) (8,545) Net Expenses 6,460,253 Investment Income—Net 3,440,893 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 5,382,666 Net unrealized appreciation (depreciation) on investments 42,534,142 Net Realized and Unrealized Gain (Loss) on Investments 47,916,808 Net Increase in Net Assets Resulting from Operations 51,357,701 See notes to financial statements. 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2016 2015 a Operations ($): Investment income—net 3,440,893 3,027,280 Net realized gain (loss) on investments 5,382,666 36,708,592 Net unrealized appreciation (depreciation) on investments 42,534,142 (32,312,759) Net Increase (Decrease) in Net Assets Resulting from Operations 51,357,701 7,423,113 Distributions to Shareholders from ($): Investment income—net: Class A (1,585,792) (2,794,959) Class I (449,344) (281,620) Class Y (8) (9) Net realized gain on investments: Class A (3,734,293) (11,993,198) Class C (71,200) (190,046) Class I (416,906) (765,010) Class Y (8) (26) Total Distributions Capital Stock Transactions ($): Net proceeds from shares sold: Class A 50,965,261 52,395,697 Class C 4,266,513 3,179,592 Class I 94,232,680 35,190,746 Class Y - 1,000 Distributions reinvested: Class A 5,019,853 14,074,498 Class C 63,342 166,142 Class I 724,490 1,004,204 Cost of shares redeemed: Class A (62,668,929) (62,970,581) Class C (1,751,051) (1,123,987) Class I (55,929,840) (6,762,446) Increase (Decrease) in Net Assets from Capital Stock Transactions 34,922,319 35,154,865 Total Increase (Decrease) in Net Assets 80,022,469 26,553,110 Net Assets ($): Beginning of Period 531,335,438 504,782,328 End of Period 611,357,907 531,335,438 Undistributed investment income—net 1,569,092 163,343 16 Year Ended December 31, 2016 2015 a Capital Share Transactions (Shares): Class A b Shares sold 931,820 897,521 Shares issued for distributions reinvested 89,706 251,721 Shares redeemed (1,125,481) (1,086,887) Net Increase (Decrease) in Shares Outstanding 62,355 Class C Shares sold 84,157 58,475 Shares issued for distributions reinvested 1,243 3,166 Shares redeemed (33,617) (20,831) Net Increase (Decrease) in Shares Outstanding 51,783 40,810 Class I b Shares sold 1,697,823 598,807 Shares issued for distributions reinvested 12,587 17,827 Shares redeemed (997,561) (116,670) Net Increase (Decrease) in Shares Outstanding 712,849 499,964 Class Y Shares sold - 18.30 a Effective September 1, 2015, the fund commenced offering Class Y shares. b During the period ended December 31, 2016, 241 Class A shares representing $13,472 were exchanged for 239 Class I shares. See notes to financial statements. 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Year Ended December 31, Class A Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 55.36 56.12 49.11 36.47 31.08 Investment Operations: Investment income—net a .33 .33 .15 .29 .41 Net realized and unrealized gain (loss) on investments 4.51 .64 7.01 12.65 5.41 Total from Investment Operations 4.84 .97 7.16 12.94 5.82 Distributions: Dividends from investment income—net (.18) (.33) (.15) (.30) (.43) Dividends from net realized gain on investments (.42) (1.40) - - - Total Distributions (.60) (1.73) (.15) (.30) (.43) Net asset value, end of period 59.60 55.36 56.12 49.11 36.47 Total Return (%) b 8.81 1.69 14.58 35.50 18.74 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.14 1.13 1.15 1.15 1.20 Ratio of net expenses to average net assets 1.14 1.13 1.14 1.15 1.20 Ratio of net investment income to average net assets .59 .57 .28 .68 1.19 Portfolio Turnover Rate 60.22 60.96 73.99 74.57 68.84 Net Assets, end of period ($ x 1,000) 519,763 488,571 491,786 457,146 364,625 a Based on average shares outstanding. b Exclusive of sales charge. See notes to financial statements. 18 Year Ended December 31, Class C Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 51.97 52.92 46.57 34.67 29.51 Investment Operations: Investment income (loss)—net a (.12) (.14) (.28) (.06) .08 Net realized and unrealized gain (loss) on investments 4.18 .59 6.63 11.96 5.15 Total from Investment Operations 4.06 .45 6.35 11.90 5.23 Distributions: Dividends from investment income—net - (.07) Dividends from net realized gain on investments (.42) (1.40) - - - Total Distributions (.42) (1.40) - - (.07) Net asset value, end of period 55.61 51.97 52.92 46.57 34.67 Total Return (%) b 7.90 .82 13.64 34.32 17.69 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.99 1.98 2.01 2.04 2.07 Ratio of net expenses to average net assets 1.99 1.98 2.00 2.00 2.07 Ratio of net investment income (loss) to average net assets (.24) (.26) (.57) (.16) .23 Portfolio Turnover Rate 60.22 60.96 73.99 74.57 68.84 Net Assets, end of period ($ x 1,000) 10,803 7,405 5,380 4,597 4,730 a Based on average shares outstanding. b Exclusive of sales charge. See notes to financial statements. 19 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class I Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 55.74 56.67 49.65 36.92 31.47 Investment Operations: Investment income—net a .49 .52 .26 .36 .48 Net realized and unrealized gain (loss) on investments 4.50 .57 7.10 12.81 5.48 Total from Investment Operations 4.99 1.09 7.36 13.17 5.96 Distributions: Dividends from investment income—net (.34) (.62) (.34) (.44) (.51) Dividends from net realized gain on investments (.42) (1.40) - - - Total Distributions (.76) (2.02) (.34) (.44) (.51) Net asset value, end of period 59.97 55.74 56.67 49.65 36.92 Total Return (%) 9.02 1.88 14.84 35.73 18.94 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .94 .93 .94 .95 1.04 Ratio of net expenses to average net assets .94 .93 .94 .95 1.04 Ratio of net investment income to average net assets .85 .92 .50 .80 1.36 Portfolio Turnover Rate 60.22 60.96 73.99 74.57 68.84 Net Assets, end of period ($ x 1,000) 80,790 35,359 7,617 5,256 3,380 a Based on average shares outstanding. See notes to financial statements. 20 Year Ended December 31, Class Y Shares 2016 2015 a Per Share Data ($): Net asset value, beginning of period 55.74 54.64 Investment Operations: Investment income—net .53 .24 Net realized and unrealized gain (loss) on investments 4.56 2.76 Total from Investment Operations 5.09 3.00 Distributions: Dividends from investment income—net (.41) (.50) Dividends from net realized gain on investments (.42) (1.40) Total Distributions (.83) (1.90) Net asset value, end of period 60.00 55.74 Total Return (%) 9.18 5.46 b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .78 .79 c Ratio of net expenses to average net assets .78 .79 c Ratio of net investment income to average net assets .98 1.25 c Portfolio Turnover Rate 60.22 60.96 Net Assets, end of period ($ x 1,000) 1 1 a From September 1, 2015 (commencement of initial offering) to December 31, 2015. b Not annualized. c Annualized. See notes to financial statements. 21 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Active MidCap Fund (the “fund”) is a separate diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek to maximize capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 170 million shares of $.001 par value Common Stock. The fund currently offers four classes of shares: Class A (40 million shares authorized), Class C (15 million shares authorized), Class I (15 million shares authorized) and Class Y (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of December 31, 2016, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held all of the outstanding Class Y shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with 22 GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if 23 NOTES TO FINANCIAL STATEMENTS (continued) there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2016 in valuing the fund’s investments: 24 Level 1 - Unadjusted Quoted Prices Level 2 – Other Significant Observable
